Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on October 27th, 2020 and February 29ty, 2022 have been received and fully considered.

Claims 1-21 are pending.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-13, 17-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SUZUKI (U.S. Patent Application Publication No. 2014/0010004) or SAKIMURA et al. (U.S. Patent Application Publication 2010/0097845).
Regarding claim 1-3 of the present application, SUZUKI discloses in Figure 1A “A magnetic memory (claimed magnetic domain device) comprising:
a magnetization free layer [3], the barrier layer [2] and the magnetization reference layer [1] constitute a MTJ (a magnetic tunnel junction) [7] (claimed magnetic tunnel junction (MTJ) pillar) (paragraphs [0101]-[0103) located on a base layer [4] (claimed conductive write line) (paragraph [0104]) .
Regarding claims 10, 13 and 17 of the present application, SUZUKI discloses in Figure 1A “A 2T1MTJ memory cell (claimed magnetic domain device) comprising:

an MTJ [7] (claimed magnetic tunnel junction (MTJ) pillar) comprising a magnetic free layer [3] and located on base layer [4] (claimed conductive write line), wherein the magnetic free layer [3] is located in close proximity to the base layer [4] (claimed conductive write line)(paragraphs [0101]-[0102]);
a pair of spaced apart bottom electrodes [5a, 5b] located beneath, and in contact with, the base layer [4] (claimed conductive write line) (paragraph [0101]; and
a top electrode [11] located on the MTJ pillar [7] (paragraph [0103]).

Regarding claims 1-3 of the present application, SAKIMURA et al. discloses in Figure 3 “A 2T1MTJ cell (claimed magnetic domain device) comprising an MTJ element [113] (claimed magnetic tunnel junction (MTJ) pillar) directly place on (claimed located on) a write line [115] (claimed conductive write line) (paragraphs [0002]-[0003]).

Regarding claim 11-12 of the present application, SAKIMURA et al. discloses in Figure 3 each of the bottom electrode (not numbered, under the write line [115]) is connected to a conductive line (not numbered) and connected to the transistors [111]. [112] (paragraph [0003]).

Regarding claim 17 of the present application, SAKIMURA et al. discloses in Figure 3 “A 2T1MTJ memory cell (claimed magnetic domain device) comprising:
An MTJ element [113] (claimed magnetic tunnel junction (MTJ) pillar) comprising a magnetic free layer (not numbered) (paragraph [0002] and located on a write line [115] (claimed conductive write line) (paragraph [0003]), wherein the magnetic free layer is located in close proximity to the conductive write line;
a pair of spaced apart bottom electrodes(not numbered, under the write line 115] located beneath, and in contact with, the conductive write line [115]; and
an RBL (claimed top electrode) located on the MTJ pillar [113].

Regarding claim 18 of the present application, SAKIMURA et al. recites “A method of programming of a magnetic domain device, the method comprising
providing a magnetic domain device comprising an MTJ element [113] (claimed magnetic tunnel junction (MTJ) pillar) located on a write line [115] (claimed conductive write line); and
passing a current through the conductive write line [115], wherein the current in the conductive write line [115] generates a magnetic field that nucleates magnetic domains in a magnetic free layer of the MTJ pillar 113] (paragraphs [0003], [0006]).

Regarding claim 20 of the present application, SAKIMURA et al. recites “A method of reading a resistance state of a magnetic domain device, the method comprising: 
providing an 2T1MTJ memory cell (claimed magnetic domain device) comprising a MTJ element [113] (claimed magnetic tunnel junction (MTJ) pillar) located on a write line [115] (claimed conductive write line) , wherein a pair of spaced apart bottom electrodes is located beneath the conductive write line [115] and a top electrode [RBL] is located on the MTJ pillar;
applying a read voltage to at least one of the bottom electrodes and the top electrode (paragraph [0007]; and
measuring the device resistance provided by the read voltage (paragraphs [0008]-[0009]).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI or SAKIMURA in view of MANI (U.S. Patent Application Publication No. 2014/0254250).
Regarding claim 4 of the present application, see description of SUZUKI and SUKIMURA et al. in paragraph 5, supra.  SUZUKI and SAKIMURA et al. do not disclose the magnetic free layer is spaced apart from the conductive write line by a thickness of one or more material layers.
MANI discloses in Figure 1 a magnetic bit cell [100] includes an MTJ stack [120] includes a free layer [106] is spaced apart from the write word line [118c] (claimed conductive write line) by the extended bottom electrode (claimed one or more material layers).
It would have been obvious to a person of ordinary skill in the art at the time the effective filing date of the present application to provide the MTJ memory of SUZUKI or SAKIMURA the extended bottom electrode of MANI.
The rationale is as follows:  A person of ordinary skill in the art would have been motivated to used the extended bottom electrode to connect the MTJ stack to an access device.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI et al. or SAKIMURA et al. in view of ZHU et al. (U.S. Patent No. 7,813,168).
Regarding claims 6-8 of the present application, see descriptions of SUZUKI and SAKIMURA et al. in paragraph 5, supra.  SUZUKI and SAKIMURA et al. do not disclose the  the MTJ pillar comprising from bottom to top a magnetic reference layer, a tunnel barrier and a magnetic free layer.
ZHU et al. disclose in Figure 5B a memory cell unit comprises magnetic tunnel junction cell [10] includes in order from bottom to top a pinned layer [14] (claimed magnetic reference layer), a tunnel barrier layer [13], a ferromagnetic free layer [12].  The MTJ cell [10] is located on a magnetic field generator [25] (claimed conductive write line) (column 7, lines 38-48).  As it shown in Figure 5B, the free layer [12] is spaced apart from the magnetic filed generator (claimed conductive write line) [25] by the thickness of the pinned layer [14] and the tunnel barrier layer [13].  ZHU et al. also discloses an antiferromagnetic pinning layer [18] (claimed one or more material layers in claim 8) (column 7, lines 45-46)
It would have been obvious to a person of ordinary skill in the art at the time the effective filing date of the present application to modify the MTJ memory cell of SUZUKI or SAKIMURA et al. by arranging the layers of the MTJ cell in order as disclosed by ZHU et al.
The rationale is as follows:  A person of ordinary skill in the art would have been motivated to arrange the layers in order of the MTJ memory cell as disclosed by ZHU et al. and on the magnetic filed generator to assist the writing operation or hinder the free layer during the reading operation (column 7, lines 35-37). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI or SAKIMURA et al. in view of KITIGAWA et al. (U.S. Patent Application Publication No. 2013/0250665)
Regarding claim 16 of the present application, see description of SUZUKI and SAKIMURA et al. in paragraph 5, supra.  SUZUKI and SAKIMURA et al. do not disclose the electrically conductive structure contacting a portion of the topmost surface of the top electrode.
KITIGAWA et al. discloses in Figure 9 and Figure 13 a MTJ element [1] includes an upper electrode 19B contacting the bit line [76] (claimed electrically conductive structure).
It would have been obvious to a person of ordinary skill in the art at the time the effective fiing date of the present application to provide the MTJ cell of SUZUKI and SAKIMURA et al. the bit line of KITIGAWA et al.
The rationale is as follows:  A person of ordinary skill in the art would have been motivated to use the bit line to access the MTJ memory cell.
Claims 5, 9, 14, 15, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827